Citation Nr: 1612759	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran initially filed a claim of entitlement to service connection for PTSD in April 2010.  In a September 2010 correspondence, the Veteran submitted a statement requesting service connection for a "mental condition."  The RO has separately adjudicated these issues.  The Board has characterized the claims as reflected on the title page, as it will consider the Veteran's claims for all possible psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  The records contained in the Virtual VA paperless claims processing system are duplicative of records contained in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regrettably a remand is necessary before adjudication of the Veteran's claims is possible.  

First, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain VA medical records.  38 C.F.R. § 3.159(c)(2).  The Veteran has made numerous references to a regular history of treatment at VA facilities.  In an October 2010 correspondence, the Veteran indicated that he continued to receive medical treatment at the San Juan VA Medical Center, requesting that VA obtain medical records from this location from 1976 to present.  Additionally, the September 2011 Statement of the Case refers to San Juan and Ponce VA Medical Center records from June 2001 to January 2011.  Despite the Veteran's statements and the evidence listed in the September 2011 Statement of the Case, the only VA treatment records associated with the Veteran's claims file are portions of progress notes that required translation.  All available VA treatment records must be obtained before any further action.  

Second, remand is required regarding the psychiatric disorder claim to provide the Veteran with required notice.  Where a veteran alleges military sexual trauma, he or she must be provided with notice of certain provisions that apply in such cases.  See 38 C.F.R. § 3.304(f)(5) (2015).  Here, the Veteran has asserted that he was the victim of military sexual trauma during his active service.  However, he has not been provided with the required notice for cases involving PTSD based on allegations of personal assault.  This must be done prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Provide the Veteran the notice required by 38 C.F.R. 
§ 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim, or to advise VA of the potential source or sources of evidence other than his service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of his purported in-service stressors.  The Veteran must be provided with specific examples of corroborating alternative evidence.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether examinations should be provided, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


